DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 40 have been fully considered but they are not persuasive. In particular, the applicant has argued that the cited prior art Jeon does not teach the claimed “single coded BL stream is only capable of being viewed in combination with either the first coded EL stream or the second coded EL stream”. This is supported by directing attention to Jeon Fig. 5 and ¶72 which describe the reconstruction of the base layer into a “base layer picture” which the applicant asserts as being a view of the base layer that is capable of viewing the base layer not in combination with an enhancement layer as claimed. However, it should be pointed out that the claimed invention is directed to the “single coded BL stream is only capable of being viewed in combination with either” coded enhancement layers. With this in mind, it is unclear how the reconstruction of the base layer into a picture teaches away from viewing without the enhancement layer. Jeon does not indicate that the reconstructed base layer picture itself is viewed alone or directed as the output video signal alone. In fact, the only destination of the base layer decoder 220 is the FGS_EL decoder 230, which is designed for generating the FGS enhanced layer picture of a current frame using reconstructed quality base layer by the BL decoder 220 in combination with the FGS enhanced layer stream, Jeon ¶68. Moreover, the applicant cited section ¶72 merely relates to this fact, that the generated result of the decoder 230 is the “FGS enhanced layer of the current frame”. In this way, even though the base layer is an “FGS base layer picture reconstructed by the BL decoder 220”, it is not the video signal being output for viewing, but simply the reference frame used for generation of the FGS enhanced layer picture of the 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art before the effective filing date of the claimed invention to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 40,45,50,52,55 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 20100046612 A1) in view of Ha et al. (US 20050220190 A1) in view of Ashley et al. (US 20090259477 A1) with Jeon; Byeong-Moon et al. (US 20070086518 A1) with Gordon; Stephen E. et al. (US 8594191 B2)
Regarding claim 40, Sun teaches, 
A method for encoding an enhanced dynamic range (EDR) image using multiple coding formats, (“conversion operations in scalable video encoding")[title] the method comprising: 
receiving an input EDR image with a first spatial resolution; (encoding tool (200) accepts "input video pictures(205)")[¶47] 
decomposing the input EDR image (“first scaler (210)")[¶46] with a layer decomposer to generate a lower dynamic range (LDR) image; (accepts video with a high sample depth and high chroma sampling rate “to produce base layer video with a lower sample depth and lower chroma sampling rate")[¶46, Fig. 1-210] 
coding the LDR image (“base layer encoder (220)”)[¶47] with a first base layer (BL) encoder to generate a coded BL stream; (“encodes the base layer video and outputs a base layer bit stream (295)”)[¶47]  
characterized by 
applying a prediction function (“inverse scaler (230)”)[¶48] with a predictor to the coded BL stream to generate a predicted EDR image; (“upsample or otherwise inverse scale the reconstructed layer video so that it has a higher sample depth, spatial resolution, chroma sampling rate, etc.")[¶48] 
computing a residual image (“inter-layer residual video”)[¶49] representing differences (“represents differences “)[¶49] between pixel values in the predicted EDR image and (“between the reconstructed base layer video and the input video”)[¶49] 
applying a clip mask (“apply ceiling and floor functions" as a remapping parameter)[¶120] to the residual image (“to the sample values of the inter-layer residual video" during remapping parameter processing )[¶120] to generate a clip-mask image, (“second scaler (250) remaps the sample values of the inter-layer residual video")[¶50, Fig. 1-250] wherein applying a clip mask (“remapping in scalable video encoding”)[¶112] comprises setting pixels values of the residual image to a predetermined fixed value (“apply ceiling and floor functions to the sample values of the inter-layer residual video, so as to screen outliers that would otherwise mislead the encoding tool about the distribution of sample values”)[¶120] if the corresponding pixel value of the LDR image is below (“maps sample values from an initial sample value set to a target sample value set used in enhancement layer coding” similarly as to set sample values within a target dynamic range)[¶112,120] a predetermined enhancement layer (EL) threshold; (“so that the sample values have a distribution that facilitates effective compression with the enhancement layer video encoder (260)”)[¶50] 
applying an EL quantizer (“enhancement layer encoder (260)”)[¶51] to the clip-mask image to generate an EL image; (“compresses the inter-layer residual video")[¶51] 
coding the EL image (“inter-layer residual video")[¶51] with a first EL encoder using a first coding standard (“enhancement layer(s)” which has “the format of the output bitstream” same as the base layer bitstream)[¶41] to generate a first coded EL stream; (enhancement layer encoder (260) compresses “and produces an enhancement layer bit stream (298)”)[¶51] 
(enhancement layer encoder (260)  which receives inter-layer residual video that can be separated into “multiple layers of residual video for encoding with separate residual encoders”)[¶52,41] to generate a second coded EL stream, (produces “one or more enhancement layer bit streams (298)” from “encoding with separate residual encoders”)[¶41,52] wherein the second coded EL stream (residual video split into a “chroma highpass residual layer” encoded by a “chroma highpass encoder”)[¶52] comprises at least one coding format parameter different than the coding format parameter of the first coded EL stream, (residual video split into a “sample depth residual layer” encoded by a “sample depth residual encoder”)[¶52] the coding format parameter (“encode by" encoding processes set and changed during encoding by controller (not shown))[¶52,53] comprising a coding algorithm, a coding bit rate, or a spatial resolution of the coded bit stream; (“chroma highpass encoder and a sample depth residual encoder, respectively, to produce two separate enhancement layer bit streams”)[¶52] 
	But does not explicitly teach, 
a second EL encoder using a second coding standard different from the first coding standard
encoding and storing data representing the single coded BL stream, the prediction function, the first coded EL stream and the second coded EL stream; 
transmitting said data representing the coded BL stream, the prediction function, and, depending on the required coding-format, either the first coded EL stream or the second coded EL stream;
wherein the single coded BL stream is only capable of being viewed in combination with either the first coded EL stream or the second coded EL stream, and the single coded BL 
However, Ha teaches additionally,
a first EL encoder (“first enhanced layer” as a “CIF_30Hz_.7M”)[¶15, Fig.1] using a first coding standard (“is defined as CIF”)[¶15, Fig. 1] 
a second EL encoder (“second enhanced layer” as a “SD_60Hz_3M”)[¶15, Fig. 1] using a second coding standard (”is defined as a standard definition (SD)”)[¶15, Fig. 1] different from the first coding standard (which “CIF” is different from “standard definition (SD)” used from the different enhanced layers)[¶15] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the conversion operation of Sun with the multiple layers of Ha which incorporate different scales either at a common intermediate format or standard format. The improvement this allows for is to allow for spatial, temporal, and SNR scalability. 
But does not explicitly teach, 
encoding and storing data representing the single coded BL stream, the prediction function, the first coded EL stream and the second coded EL stream; 
transmitting said data representing the coded BL stream, the prediction function, and, depending on the required coding-format, either the first coded EL stream or the second coded EL stream;
wherein the single coded BL stream is only capable of being viewed in combination with either the first coded EL stream or the second coded EL stream, and the single coded BL stream together with first coded EL stream is optimized for reconstructing high quality 
However, Ashley teaches additionally, 
encoding and storing data (“channel 116” channel represents a medium, such as a communication channel and/or storage medium”)[¶27] representing the single coded BL stream, (“core layer encoded signal 106” passed to channel 116)[¶27, Fig. 2-106] the prediction function, (“enhancement layer encoder 206 encodes “an error signal that is the difference between the reconstructed signal 110 and the input signal 102”)[¶27] the first coded EL stream and the second coded EL stream; (“enhancement layer encoded signal 208” which includes enhancement layer encoder type 1 and enhancement layer encoder type N as depicted in fig. 2-206 “passed to channel 116”)[¶27, Fig. 2-206,208]
transmitting said data representing the coded BL stream, (“passing the received core layer encoded signal 106'” from the channel 116 as depicted in Fig. 2)[¶28, Fig. 2] the prediction function, (“enhancement layer encoder 206 encodes “an error signal that is the difference between the reconstructed signal 110 and the input signal 102” which the “enhancement layer encoded signal 208 is also passed through the channel 116”)[¶27, 28] and, depending on the required coding-format, (“comparator/selector module 202” produces a “selection signal 204 which selects which one of the enhancement layer encoders 206 to use” between type 1 to type N)[¶25, 27, Fig. 2] either the first coded EL stream or the second coded EL stream. (After passing through the channel, “enhancement layer encoded signal 208 is also passed through the channel 116 and received as signal 208'”)[¶28]

	But does not explicitly teach,
wherein the single coded BL stream is only capable of being viewed in combination with either the first coded EL stream or the second coded EL stream, and the single coded BL stream together with first coded EL stream is optimized for reconstructing high quality EDR images for viewing on EDR displays and the single coded BL stream together with second coded EL stream is optimized for reconstructing high quality EDR images for viewing on EDR displays. 
	However, Jeon teaches additionally, 
wherein the single coded BL stream (¶68 and Fig. 5, “base layer stream”) is only capable of being viewed (¶68 and Fig. 5, “video signal” that is a “FGS enhanced layer picture”) in combination with either the first coded EL stream or the second coded EL stream, (¶68 and fig. 5, “enhanced layer stream” as depicted in Fig. 5 being only output as “video signal” after being combined with “an FGS_EL” of the “FGS_EL decoder 230”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the conversion operation of Sun with the multiple layers of Ha with the selective signal coding of Ashley with the enhancement application of Jeon which will focus on outputting an enhanced layer picture. This method focuses on outputting of an 
	But does not explicitly teach, 
the single coded BL stream together with first coded EL stream is optimized for reconstructing high quality EDR images for viewing on EDR displays and the single coded BL stream together with second coded EL stream is optimized for reconstructing high quality EDR images for viewing on EDR displays.
	However, Gordon teaches additionally, 
the single coded BL stream (“independent video layer stream 132”)[14:15-35,Fig.10-132] together with first coded EL stream (“dependent video layer streams 134” which can be “a first dependent video layer stream”)[14:15-35,20:15-32] is optimized for reconstructing high quality EDR images for viewing on EDR displays (which fuller resolution “motion vectors can be decoded by forming the complete motion from integer portion extracted from the independent video layer stream 122 and the fractional portion extracted from the dependent video layer stream 124” which dependent layer would be the first dependent video layer from the “dependent video layer streams 134”)[7:11-22,5:62-67,6:1-13,14:15-35,20:15-32] and the single coded BL stream (“independent video layer stream 132”)[14:15-35,Fig.10-132] together with second coded EL stream (“dependent video layer streams 134” which can be “a second dependent video layer stream” which the second dependent layer does not include information of the first or second video layer stream)[14:15-35,20:33-46,5:54-61] is optimized for reconstructing high quality EDR images for viewing on EDR displays. (which fuller resolution “motion vectors can be decoded by forming the complete motion from integer portion extracted from the independent video layer stream 122 and the fractional portion extracted from the dependent video layer stream 124” which dependent layer would be the first dependent video layer from the “dependent video layer streams 134”)[ 7:11-22,5:62-67,6:1-13,14:15-35,20:33-46]
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the conversion operation of Sun with the multiple layers of Ha with the selective signal coding of Ashley with the enhancement application of Jeon with the video layers of Gordon which can use an encrypted independent video layer. This allows for full resolution video to reduce complexity of video processing and improve buffering. 

Regarding claim 45, Sun with Ha with Ashley with Jeon with Gordon teaches the limitation of claim 40, 
	Ashley teaches additionally, 
first EL encoder (“enhancement layer encoder 206” which uses enhancement layer encoder type 1 as depicted fig. 2-206)[¶27] complies to a first coding algorithm (“encoder type 1” as depicted in Fig. 2)[Fig. 2-206] and the second EL encoder (“enhancement layer encoder 206” which uses enhancement layer encoder type N as depicted fig. 2-206)[¶27] complies to a second coding algorithm (“encoder type N” as depicted in Fig. 2)[Fig. 2-206] which is different than the first coding algorithm. (“types of enhancement layer encoders being used” of the selected encoder produces an enhancement layer encoded signal 208)[¶36] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the conversion operation of Sun with the multiple layers of Ha with the selective signal coding of Ashley with the enhancement application of Jeon with the video layers of Gordon to select from different encoding types to use. Including this feature 

Regarding claim 50, it is the apparatus claim of method claim 40. Refer to claim 40 to teach the rejection of claim 50. 

Regarding claim 52, dependent on claim 50, it is a limitation which is similar to a limitation of method claim 40. Refer to the rejection of claim 40 to teach the rejection of claim 52. 

Regarding claim 55, dependent on claim 50, it is the similar apparatus claim as method claim 45, dependent on claim 40. Refer to rejection of claim 45 to teach the rejection of claim 55. 

Claim 41,44,51,54 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 20100046612 A1) in view of Ha et al. (US 20050220190 A1) in view of Ashley et al. (US 20090259477 A1) with Jeon; Byeong-Moon et al. (US 20070086518 A1) with Gordon; Stephen E. et al. (US 8594191 B2) in view of Komiya et al. (US 20140219338 A1)
Regarding claim 41, Sun with Ha with Ashley with Jeon with Gordon teach the limitation of claim 40,
	But does not teach explicitly claim 41,
	However, additionally, Komiya teaches, 
down-sampling the EL image (“second downsampling unit 106”)[¶63,Fig. 5-106] to generate a down-sampled EL image (“generates an input image having a smaller resolution by performing down sampling on the input image signal”)[¶63] and generating the second coded EL stream (“reconstructed image of the base layer of the enhancement view” from the enhancement view base layer encoder 107)[¶72, 67] (using input from the second downsampling unit 106 as depicted in Fig. 5 between second downsampling unit 106 and enhancement view base layer encoder 107)[¶67, 72, Fig. 5-106,107] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the conversion operation of Sun with the multiple layers of Ha with the selective signal coding of Ashley with the enhancement application of Jeon with the instruction layers of Gordon with the downsampling of Komiya to downsample the input image for an enhancement layer. The benefit of this implementation is that a hierarchy of enhancement layer patterns can be implemented. 

Regarding claim 44, Sun with Ha with Ashley with Jeon with Gordon teach the limitation of claim 40,
	But does not teach explicitly claim 41,
	However, additionally, Komiya teaches, 
second coded EL stream (of the plurality of enhancement views “(the second downsampling unit 106) generates an input image having a smaller resolution by performing downsampling on the input image signal.” which as depicted in Fig. 5 is used by the Fig. 5 enhancement view base layer encoder)[¶63, 67] is coded at a different spatial resolution (“downsampling unit 502 generates an input image having a smaller resolution by performing downsampling on the input image signal”)[¶47] than the first coded EL stream. (“enhancement layer encoder 108 performs image encoding on an input image signal (enhancement view of enhancement layer) inputted from the input image control unit 101” as depicted in Fig. 5)[¶70, Fig. 5] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the conversion operation of Sun with the multiple layers of Ha 

Regarding claim 51, dependent on claim 50, it is the similar apparatus claim as method claim 41, dependent on claim 40. Refer to rejection of claim 41 to teach the rejection of claim 51. 

Regarding claim 54, dependent on claim 50, it is the similar apparatus claim as method claim 44, dependent on claim 40. Refer to rejection of claim 44 to teach the rejection of claim 54. 

Claim 43,53 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 20100046612 A1) in view of Ha et al. (US 20050220190 A1) in view of Ashley et al. (US 20090259477 A1) with Jeon; Byeong-Moon et al. (US 20070086518 A1) with Gordon; Stephen E. et al. (US 8594191 B2) in view of Xu (US 20050117641 A1)
Regarding claim 43, Sun with Ha with Ashley with Jeon with Gordon teach the limitation of claim 40,
	But does not teach explicitly claim 41,
	However, additionally, Xu teaches, 
second coded EL stream (“The first enhancement layer bitstreams 306 are encoded with b1 bits to achieve a reference image bit-rate of HQRB1”)[¶55] is coded in a different bit rate (“plurality of enhancement layer bitstreams encoded at different enhancement layer bit-rates”)[abstract] than the first coded EL stream. (“the second enhancement layer bitstreams 308 are encoded with b2 bits to achieve bit-rate HQRB2”)[¶55]


Regarding claim 53, dependent on claim 50, it is the similar apparatus claim as method claim 43, dependent on claim 40. Refer to rejection of claim 43 to teach the rejection of claim 53. 

Claim 56 rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 20100046612 A1) in view of Ha et al. (US 20050220190 A1) in view of Ashley et al. (US 20090259477 A1) with Jeon; Byeong-Moon et al. (US 20070086518 A1) with Gordon; Stephen E. et al. (US 8594191 B2) in view of Komiya et al. (US 20140219338 A1) in view of Jeon; Byeong-Moon et al. (US 20070147493 A1) (Jeon493)
Regarding claim 56, Sun with Ha with Ashley with Jeon with Gordon with Komiya teach the limitation of claim 41,
	Sun teaches,
Applying the EL quantizer (encoder (260) “compresses the inter-layer residual video”)[¶51] 
	Komiya teaches additionally, 
Down-sampling the EL image, (“second downsampling unit 106 generates an input image having a smaller resolution”)[¶63] 
	But does not teach explicitly claim 41,

clipping the down-sampled EL image (“intra mode prediction” is applied to the “residual block R” of the encoded “FGS enhanced layer”)[¶76] such that all residual values to be coded (“residual block R to reduce the amount of residual data to be encoded in the FGS enhances layer”)[¶76] are within a dynamic range supported by the second EL encoder. (“block Rd” as a “difference value of the residual data” is obtained by applying the mode information to reduce the residual data which is “used in the block Xb, to the residual block R”)[¶77, 76] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the conversion operation of Sun with the multiple layers of Ha with the selective signal coding of Ashley with the enhancement application of Jeon with the instruction layers of Gordon with the downsampling of Komiya with the residual reduction of Jeon493 which generates a difference of residuals to reduce the residual data. The benefit of this implementation is size of the enhancement layer residual set is smaller than one found in the base layer residual set. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        


/JIMMY S LEE/Examiner, Art Unit 2483